 387321 NLRB No. 50YENKIN-MAJESTIC PAINT CORP.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondent contends that the judge's decision evidences biasand prejudice. On our full consideration of the entire record in these
proceedings, we find no evidence that the judge prejudged the case
or demonstrated bias against the Respondent in his analysis and dis-
cussion of the evidence. Additionally, having examined the decisions
of the judge in the cases cited to us by the Respondent, as well as
having examined the record here, we find no basis for the Respond-
ent's contention that the judge ``brings a biased approach to his
cases.''2We find it unnecessary to pass on the agency status of LeadmanRandy Schirtzinger in order to ascribe to the Respondent knowledge
of the union activity of Larry Brown, in view of other evidence
clearly establishing that the Respondent was well aware of Brown's
involvement in the union organizing campaign almost from its incep-
tion.3The Order modifies the recommended Order to include the cease-and-desist language customarily used by the Board in broad orders
and to conform with our decision in Indian Hills Care Center, 321NLRB 144 (1996). Interest on the make-whole relief to be paid to
employees Cecil Jewett and Larry Brown as a result of their unlaw-
ful suspensions shall be paid as set forth in New Horizons for theRetarded, 283 NLRB 1173 (1987).4All dates are in 1994 unless otherwise indicated.5Member Cohen agrees that an employer cannot refuse to allowan employee to honor a subpoena. However, he believes that a sub-
poenaed employee has an obligation to notify the employer that
he/she will be absent from work because of the subpoena. In the in-
stant case, Brown gave that notice to a person whom the Respondent
told Brown to regard as his supervisor.6Member Cohen does not pass on this ``further'' contention. Inthis regard, he does not necessarily subscribe to the notion that the
placing of a placard on a forklift is the same as the wearing of small
insignia.Yenkin-Majestic Paint Corporation and TeamstersLocal Union No. 284, International Brother-
hood of Teamsters, AFL±CIO. Cases 9±CA±31629, 9±CA±31779, 9±CA±31919±1, ±2, 9±CA±
32079, and 9±CA±32250May 31, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn July 20, 1995, Administrative Law Judge HaroldBernard Jr. issued the attached decision. The Respond-
ent filed exceptions and a supporting brief. The Gen-
eral Counsel filed an answering brief, and the Re-
spondent filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified and set forth in full below.3In affirming the judge's finding that the Respondentviolated Section 8(a)(4) by issuing a written reprimand
to employee Larry Brown on July 13, 1994,4for leav-ing work without permission, we stress that Brown's
credited testimony establishes that he remained under
subpoena. Thus, although the judge's statement that se-
curing the employer's permission to attend a Boardhearing is never necessary because ``an employee hasthe right to attend [such a] hearing or otherwise par-
ticipate in the various stages of the Board's processes''
is overbroad, the judge correctly stated that under
Board law obtaining permission is not required whenan employee is compelled to appear pursuant to a sub-
poena. Walt Disney World Co., 216 NLRB 836(1975).5Although the judge found in section II,G of his deci-sion that the Respondent violated Section 8(a)(1) by
issuing a warning to Brown on April 8 for interfering
with employees' work, his Conclusion of Law 7 incor-
porates the finding that this conduct also violated Sec-
tion 8(a)(3), as the complaint alleges. We find this
omission from the text inadvertent, and accordingly we
find that this conduct violated both Section 8(a)(1) and
(3) as alleged.In affirming the judge's finding that Brown was un-lawfully suspended in September for displaying a
prounion placard on his forklift, we note that the
record establishes that the Respondent engaged in a
pattern of coercive conduct against him that began
soon after being notified by the Union that he was a
member of the in-plant organizing committee. In par-
ticular, we note that the Respondent unlawfully ad-
vised at least one other employee not to talk with
Brown, transferred Brown away from his coworkers to
an isolated warehouse, and would not let him return to
the main plant without being escorted by management.
Further, a display of union support such as Brown's is
generally a protected activity permissible under Section
7 of the Act, and the Respondent has not shown spe-
cial circumstances that would validate its prohibition.
Control Services, 303 NLRB 481, 485±486 (1991),enfd. 961 F.2d 1568 (3d Cir. 1992).6ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified and set forth in full below, and orders that
the Respondent, Yenkin-Majestic Paint Corporation,
Columbus, Ohio, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Engaging in surveillance of employees' activitiesin support of Teamsters Local Union No. 284, Inter- 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''national Brotherhood of Teamsters, AFL±CIO or anyother labor organizations.(b) Creating the impression that employees' activi-ties in support of the Union are under surveillance.(c) Threatening employees with unspecified reprisalsif they support the Union.(d) Threatening employees with reduction of bene-fits if they select a union to represent them.(e) Prohibiting any discussion between employeesabout wages.(f) Unlawfully prohibiting any discussion betweenemployees and an employee supporter of the Union.(g) Scheduling overtime for the purpose of discour-aging employees' attendance at a union meeting.(h) Issuing warnings or reprimands to employees be-cause of their support for the Union.(i) Transferring any employee out of the plant to aremote location in order to isolate the employee from
other employees because of the employee's support for
the Union.(j) Suspending Cecil Jewett, Larry Brown, or anyother employees because of their support for the
Union.(k) Discharging Glenn Robey or any other employeefor engaging in activities in support of the Union.(l) Disciplining any employees because the em-ployee attends a Board proceeding.(m) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerGlenn Robey immediate and full reinstatement to his
former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his se-
niority or any other rights or privileges previously en-
joyed.(b) Make Glenn Robey, Larry Brown, and CecilJewett whole for any loss of earnings or other benefits
suffered as a result of the discrimination against them,
with interest.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful
warnings, reprisals, suspensions, and discharge, and
within 3 days thereafter notify Robey, Brown, and
Jewett in writing that this has been done and that none
of the actions against them found unlawful in this deci-
sion will be used against them in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its Columbus, Ohio facility and place of business,copies of the attached notice marked ``Appendix.''7Copies of the notice, on forms provided by the Re-
gional Director for Region 9, after being duly signed
by the Respondent's authorized representative, shall be
posted by the Respondent immediately upon receipt
thereof, and be maintained by it for 60 consecutive
days thereafter, in conspicuous places, including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since March
1, 1994.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
engage in surveillance of employees'activities in support of Teamsters Local Union No.
284, International Brotherhood of Teamsters, AFL±
CIO, or any other labor organization or create the im-
pression that we are doing so. 389YENKIN-MAJESTIC PAINT CORP.1All dates herein occurred in 1994 unless otherwise indicated.WEWILLNOT
threaten employees with unspecifiedreprisals if they engage in union activities.WEWILLNOT
threaten employees that we will re-duce employment benefits if they select a union to rep-
resent them.WEWILLNOT
unlawfully prohibit discussion be-tween employees and any employee who supports the
Union.WEWILLNOT
schedule overtime to discourage em-ployees' attendance at a union meeting.WEWILLNOT
instruct employees not to discusswages or other employment conditions.WEWILLNOT
issue warnings or reprimands or takeother disciplinary actions against employees, because
they support the Union or because they attend a Board
proceeding.WEWILLNOT
suspend Cecil Jewett, Larry Brown,or any other employee, because of their activity on be-
half on the Union.WEWILLNOT
discharge Glenn Robey or any otheremployee for engaging in activities in support of the
Union.WEWILLNOT
transfer Larry Brown or any otheremployee out of the plant to discourage union activity.WEWILLNOT
in any other manner interfere with,restrain, or coerce you in the exercise of the rights
guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard's Order, offer Glenn Robey immediate and full
reinstatement to his former job or, if that job no longer
exists, to a substantially equivalent job, without preju-
dice to his seniority or the other rights previously en-
joyed.WEWILL
make Glenn Robey, Cecil Jewett, andLarry Brown whole for any loss of wages and benefits
suffered by them by reason of the discrimination
against them, with interest.WEWILL
, within 14 days from the date of theBoard's Order, remove from our files any reference to
the unlawful warnings, reprimands, suspensions, and
discharge, found in this case, and WEWILL
, within 3days thereafter, notify the employees involved in writ-
ing that this has been done and that none of the unlaw-
ful actions will be used against them in any way.YENKIN-MAJESTICPAINTCORPORATIONJames E. Horner, Esq., for the General Counsel.Fred G. Pressley Jr., Esq. and Kimberly C. Shomate, Esq.,for the Respondent.Bruce E. Pence, Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEHAROLDBERNARDJR., Administrative Law Judge. I heardthis consolidated case in Columbus, Ohio, on June 29 and 30and July 1, 1994,1and January 31, and February 1, 1995,based on charges dated in March, April, June, and October
1994 filed by the Union. An original consolidated complaint
issued on May 11 in Cases 9±CA±31629 and 9±CA±31779;
a single complaint issued on June 29 in Cases 9±CA±31919±
1, ±2; a consolidated complaint issued on September 19 com-
bining the latter case with Case 9±CA±32079; and a second
consolidated complaint issued on November 15 taking in
Case 9±CA±32250 with the other two cases. Finally, I issued
an order consolidating all cases not yet heard for hearing
scheduled to begin on January 31, 1995. (ALJ Exh. 5.)The complaint alleges that Respondent threatened employ-ees with loss of benefits if they engaged in union activities,
curtailed discussion among employees about union activities
and employment conditions, caused the cancellation of a
union meeting scheduled on February 12, transferred Larry
Brown from the plant to a distant work location to isolate
him from other employees and prevent employee organizing
efforts, and issued warnings and suspensions to Brown and
Cecil Jewett and discharged Glenn Robey because they sup-
ported the Union and in Brown's case in addition because heattended a hearing in the United States District Court pursu-
ant to a petition for injunctive relief under Section 10(j) of
the Act against Respondent's conduct.Based on the entire record, including briefs filed by theGeneral Counsel and Respondent, and credibility resolutions,
I find that the allegations are mainly supported, and rec-
ommend appropriate remedial action be ordered. I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent manufactures and sells paints, resins, and al-lied products at various facilities in the United States, includ-
ing its facility in Columbus, Ohio, where Respondent annu-
ally purchases and receives products valued in excess of
$50,000 directly from points outside Ohio. I find that Re-
spondent is an employer engaged in commerce within the
meaning of the Act. The Union is admittedly a labor organi-
zation under the Act's definition.II. THEUNFAIRLABORPRACTICES
A. BackgroundRespondent employs 110 production and maintenance em-ployees at the Columbus facility. These employees are unrep-
resented by any union. Respondent president, Merom
Brachman, unequivocally says the Company gives its em-
ployees a teamwork extra bonus in wages for straighttime
and overtime as part of its nonunion productivity program.
He describes a difficult past period with a union and how
things improved since the Company took steps to identify
``our shop'' as a nonunion shop; how it has been able to
grow without a union unlike the organized and therefore no
longer viable companies. He says the company position is
that a nonunion shop is beneficial to employees; a conviction
giving rise to the payment to employees of an annual Christ-
mas bonus equal to union dues for not joining the Union,
paid in 1993 and 1994. This is an additional payment to the 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
extra money paid employees under the nonunion productivityprogram entitled as such in the company handbook.Brachman gets phone calls from three employees some-time during the first 3 months in 1994; it could have been
the second week in FebruaryÐwho say they are being asked
to sign a union card or talk to a union representative and do
they have to pay attention. He tells them about exercising
their rights but that it was not the most beneficial thing for
the Company. He cannot recall whether anyone informed
him of the identity of the persons involved and cannot re-
member the exact day or ``exactly'' the names of any one
of the three callers. Nor can he recall being told afterward
the names of the employees engaged in union activity until
later in correspondence from the Union also in February, dis-
cussed below. He says that he prepared a letter to employees
the same day, and the record indicates this day is paydayÐ
a Thursday. If the date on a second letter February 15 refer-
ring to the prior Thursday is accurate, the first letter, which
is undated, issued February 10. (G.C. Exhs. 3(a)±(b).)B. The February 10 LettersBrachman and Company Personnel Director MichaelCianflona lost little time in responding to the reports with
antiunion campaign literature.Brachman writes employees February 10 with dire warn-ings:Those suckers (union supporters and representatives)are clever with their game: If they trick you into reach-
ing for their sign-up card then they can try to stop Y-
M (Yenkin-Majestic) from putting in your new annual
3-year pay increases this month.....
When you look around at the continued closing ofbig-name companies and local long-time industry, it's
those unionized throwing thousands out of work in Co-
lumbus. But, not at Yenkin Majestic.....
[Sic] (Dean and Barry went down the tubes becausethey had the Teamsters chewing them up, and they
were in Hanna which got sold off twice and cut to half
the employees, cut overtime and no annual pay incr.)
[Sic]....... don't let some guy sweet talk you into putting
their noose around your neck. Let'em choke by self.
[Sic]....
... and all the Y-M BonusesÐlost under unions at
othersÐstill will go in your pocket years more if [we
continue] our way together.....Thanks for keeping close with Mike (Cianflona) andme and supervisors. Be alert. Don't get snookered.
We're here to help. [Emphasis added.] [G.C. Exh. 3(a).]Brachman and Cianflona write employees on February 15highlighting the existence of numerous employee benefits in-
cluding the special bonus mailed to employee homes annu-
ally and other bonuses paid to employees ``always as long
as you have had noÐunion mess it.'' (sic) The letter states,``You can bet our 3-year package will be more than before,heading for a 30-year reward of noÐunion and no dues,
moving up together.'' (G.C. Exh. 3(b).)Cianflona writes a memo to all employees on February 21again listing employee benefits including vacation pay and
flexible schedules stating, ``these flexible schedules, as with
extra paid workdays last year come only in nonunion work-place like Y-M.'' (G.C. Exh. 3(c).)The message in these antiunion communications to em-ployees is clear, unambiguous, and intentionally threatening,
devoid of conditions, no coulds, ifs, ands, or buts. You lose
employment benefits, wage rates would not be as good, bo-
nuses openly characterized as nonunion benefits thus only
present if the employees reject the Union, job security, flexi-
ble scheduling, vacations, and the like are inevitably lost un-
less the employees and the Company remain nonunion. This
threat making by Respondent designed to discourage employ-
ees from freely exercising their rights under Section 7 of the
Act to engage in protected concerted and union activities is
an obvious egregious violation of Section 8(a)(1) of the Act.Brachman tells employees in the February 10 letter that``[s]everal tell me there is a bug being put in some ears
about some Dues-Collectors asking some folks here to take
your time Sat.,'' a reference to a union meeting scheduled
for February 12, information which Brachman understands to
be true. The meeting is not publicized in print, only by word
of mouth are employees notified. Three employees already
know how receptive Brachman is to their inquires and re-
ports concerning employee union activities because he takes
time during phone calls from them to discuss such matters,
cautioning them to avoid support for the Union, as described
above. Plant employees next read in the February 10 letter
that Brachman knows about an employees' union meeting
because ``several'' tell him about it. Yet still further, afterhe threatens employees with benefit losses if employees sup-
port a Union, which further confirms his antiunion senti-
ments and manifests a strong determination to oppose the
union, he thanks employees for keeping ``close'' with him,
the personnel director and plant supervisorsÐan obvious
suggestion fairly inferable to the readers that reports concern-
ing employees' union activities are being received and scruti-
nized by management. He encourages the practice by thank-
ing employees who have been ``close'' and solicits employ-
ees to be alert about such matters, that ``[w]e're here to
help.'' I conclude that Respondent created an impression of
surveillance because employees would reasonably assume
from this literature that their union activities have been
placed under surveillance, that reports are coming in, and
that management scrutinizes such reports of employee union
activities. This conduct is a further violation of Section
8(a)(1) of the Act. United Charter Service, 306 NLRB 150,151 (1992).C. Respondent's Threat of Benefit Loss to EmployeeChafin on February14
Respondent's officials, Cianflona and Plant Manager JohnMacLauchlan, summoned employee Darrell Chafin to the
personnel office on February 14 allegedly to question him
concerning why he told an employee his name is on a list
for the Union. During the questioning Cianflona talks about
the Union and tells the employee that if a union comes in
negotiations would start at $4.35, minimum wage, no bene- 391YENKIN-MAJESTIC PAINT CORP.fits, and we would start from scratch, that negotiations couldgo on for a while. Chafin expresses the concern that he can-
not afford a strike or something like that and Cianflona says,
``[W]ell, it happens that way when unions try to come into
a plant.'' Neither company official is asked to testify con-
cerning Chafin's account in this respect leaving it untouched
and credited. The cryptic threat of no benefits if the Union
comes in is the employee's uncontested version, which may
or may not arise in the context of an effort by Cianflona to
explain how bargaining works. There is ambiguity here be-
cause neither he nor the plant manager are asked to shed
light and therefore such responsibility for any possible ambi-
guity lies at Respondent's doorstep. Under this view the
credited account, at least as to benefits, is that Respondent
informed Chafin of no benefits if the Union comes in. After
all, the threat loudly echoes and arises in the midst of Re-
spondent's other threats of benefit loss found above and
therefore is identical with its other unlawful antiunion cam-
paign tactics. Moreover, no effort is made by Respondent in
the record or on brief to show, even if one concludes
arguendo, that this was merely an explanation of bargaining's
possible and natural and foreseeable results, that such pre-
diction is based on objective fact or foreseeable con-
sequences beyond Respondent's control. Respondent blurred
the distinction between telling an employee likely economic
consequences of unionization that are outside his control and
making threats of economic reprisal to be taken solely on his
own volition. NLRB v. Gissel Packing Co., 395 U.S. 575,618 (1969). I find the employee is confronted with an unlaw-
ful threatened loss of benefits if the Union comes is made
in violation of Section 8(a)(1) of the Act. Respondent, when
it confronted the employee, was keenly aware of any sugges-
tion that involves the loss of benefits and had the duty to
clearly inform him it could possibly result from the collec-tive-bargaining process. This neither company official isshown to do. Child's Hospital, 308 NLRB 340, 343±344(1992).D. Respondent Orders Chafin not to Talk to aUnionSupporter
The Union sends two letters to Brachman in February no-tifying him that Glenn Robey and Larry Brown are on the
Union's organizing committee of company employees.
Brachman admits receipt.In late FebruaryÐearly March, Production SuperintendentFred Nagy comes across Chafin and Brown chatting as it
later turns out about fishing. Brown is pumping latex and
Chafin is pumping up a batch and therefore has 15 to 20
minutes' leeway time. They are 30 yards apart. Without pre-
amble Nagy orders Chafin not to talk with BrownÐthat
Chafin has work to do. Chafin recalls that he and Brown
spent 4 to 5 minutes talking when Nagy appears and gives
the order, that it is very common for employees to chat at
that time in the pumping process, that in 5 years he is never
told it is prohibited, and that he discusses sports with Nagy
during work. Not only do other employees' accounts, such
as Harry Cline's, corroborate Chafin about the practice; Nagy
himself says he talks about nonbusiness matters with em-
ployees during work sometimes, that the policy is if its inter-
fering with work performance employees should not be
doing it. Nagy also does not contradict Chafin's testimony
that the employees had leeway from immediate work de-mands for their brief exchange; therefore, by his own ac-count of the rule's proscription, Chafin's conduct is blame-
less and a common occurrence. Brown is known to Respond-
ent by this time as a prominent union supporter as discussed
further below. This leaves Nagy's interference with the nor-
mally permissible contact between Nagy and the known
union activist employee Brown open to the inference that
Nagy took action lest Brown contaminate Chafin with
prounion ideas; an inference strongly supported by the record
especially Respondent's failure to offer any reason other than
a false one for its disparate treatment against Chafin. Re-
spondent thereby further violated Section 8(a)(1) of the Act.E. Respondent Disrupts a Union Meeting Scheduled onFebruary 12Respondent's president, Brachman, knows a union meetingfor his employees is scheduled to take place at noon on Sat-
urday, February 12, and warns of dire consequences if the
Union gets in, as described above, in correspondence to em-
ployees sent out on February 10 wherein he refers to the
meeting. For the first time since the prior year, at a time
when it is not a busy season for filler employees, Respondent
suddenly offers overtime to its employees shortly before they
leave work the very day before the union organizing meeting
where employees expect to sign cards seeking representation
by the Union. Nagy asks mixer Thomas Sowards whether he
wants overtime at 2:10 p.m., Friday, February 11, and
Sowards declines, because he wants to attend the union
meeting on Saturday, having been invited by Brown for the
purpose of signing a card. Yardman Ronald Taylor testifies
it is normal in his particular position to be asked in this man-
ner, but usually for all the employees in building 1920 the
production house management posts a sheet at least 3 to 4
days ahead of time and gives employees more time to sign
up to see who is going to work. He accepts the offer by his
supervisor and says he was told by someone unidentified that
``they'' were organizing that Saturday. Nagy asks Glenn
Robey also toward the last hours in his shift if he wants towork Saturday overtime and when he declines, Nagy just
looks at him, grins, and walks away. Robey testifies he does
not believe the Company follows this procedure in the past
5 years for assigning Saturday overtime. He corroborates
views of others that the Company usually puts up a signup
sheet on the board above the timeclock at the beginning of
the week or usually Wednesday to give employees time to
plan ahead for the weekend. Employee paint mixer Chafin
says Nagy also late in the shift asks him about overtime for
the next day unlike the normal procedure. Confirming this
long-established practice, personnel director for Respondent
Cianflona testifies to the many times Respondent posts the
notice of overtime on Tuesday or Wednesday prior to the
Saturday in question. The largely unique manner in which
Saturday overtime is scheduled for February 12 is made even
more suspicious by uncontroverted testimony from employee
Taylor that ``[j]ust on that Friday to my knowledge did
Company managers go up to people and ask them if they
wanted to work overtime.'' Robey testifies the meeting is
canceled because many employees accepted overtime on Sat-
urday and nobody would show up.Plant Manager MacLauchlan relies on company recordsdated January 10 for the decision to schedule overtime the
day before the canceled union meeting without more than a 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cursory, conclusionary, and unspecific unsupported commentthat he just knew the Company would be ``shipping out
product we'd be out of the following week'' and that the last
2 pages in brief page 15 showed he was fully behind, that
12 or 15 orders passed the required ship date. He offers no
reason why this is not addressed until February 11, over a
month later than the records inform him. No reason at all is
offered why Respondent sends its managers and supervisors
scurrying around its operation toward the close in the first
shift, ending at 3 p.m., on Friday to offer the extra pay in
overtime opportunities to its employees as if a dire emer-
gency situation exists.The record shows the union meeting is known to manage-ment, Brachman's interse animus toward the employees'
union activities especially the meeting, and the marked de-
parture taken by the Company in its usual method for assign-
ing overtime without any persuasive reason as well as the
unexplained and suspicious timing for its action. A prima
facie case for finding that the action is motivated by Re-
spondent's desire to interfere with the scheduled meeting is
thereby established, and it becomes Respondent's burden to
prove it would have offered employees overtime on this Sat-
urday even apart from the scheduled union meeting, and this
it fails to do. I find Respondent offered employees extra pay
to work on Saturday to discourage their attendance at the
union meeting scheduled that day, and thereby interfered
with employees' exercise of their rights to engage in pro-
tected union activities thereby violating Section 8(a)(1) of the
Act. Wright Line, 251 NLRB 1083 (1990), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).F. Respondent Warns and Discharges Glenn RobeyRespondent issues warnings to Robey on February 17 and18 then discharges him on February 25.Robey begins employment for Respondent 14 years ago asproduction line stacker, then paint filler; rises to a second-
shift leadman; and acquires skills as a material handling fork-
lift driver. Nagy, Respondent's production superintendent, su-
pervises him for 8 years and says from the very start into
January 1994 Robey is a good employee, a conscientious
employee who reports to work on time and, some mistakes
aside, works efficiently. Nagy recalls no adverse writeups
while Robey is under his direct supervision prior to the be-
ginning in the employees' union organizing efforts in Janu-
ary. Employee Thomas Sowards credibly testifies to working
close or beside Robey, calls him a safe forklift operator who
drives with lights on, honks going around corners, unloads
trucks in a safe manner, and is an overall good driver and
very good employee. Filler employee William Mullins ob-
serves Robey driving the forklift daily in a safe orderly man-
ner, without speedingÐthat Robey stops at stop signs and
uses the horn before backing up. Employee forklift operator
Ronald Taylor works beside or near Robey and says he was
a good employee as well.1. Union activity by RobeyEmployees ask Robey if he wants to organize a union inJanuary and an organizer sets up a meeting after Robey con-
tacts him. Robey, Brown, and three others meet with the
union representative January 22 and learn how to go about
seeking representation for the employees, and obtain lit-erature, and union authorization cards, which are given toRobeyÐwho signs a card. Robey and the others talk to em-
ployees about signing cards in the parking lot and inside the
plant during breaks.2. Respondent's knowledge and animusThe Union sends Brachman a letter February 14 identify-ing Robey as a member of the Union's organizing commit-
teeÐand shortly later sends him another also naming Brown
as a committee member. (G.C. Exhs. 6 and 16. ) This is ad-
mitted by Brachman who further admits writing the letter he
promptly has attached to employee paychecks on February
10 and other campaign literature containing numerous exam-
ples of intense antiunion animus and unlawful threats found
above. (G.C. Exhs. 3(a)±(c).)3. The alleged cause for the warnings and dischargeRespondent gets the Union's letter in which Robey is iden-tified as an employee organizing committee member on Feb-
ruary 17 and calls Robey into the front office that afternoon
where it issues him two written reprimands. The first is an
afterthought-like resurrection of a trivial incident involving
Robey and Leadman Randy Schirtzinger which occurs Feb-
ruary 2Ð15 days beforeÐwhich Robey reasonably explains
is not his fault both to respondent officials and in credible,
persuasive testimony before me. Schirtzinger is not called by
Respondent for his version, which means Respondent fails to
offer a cogent or persuasive reason for any reprimand at all,
let alone turning an oral one into a written reprimand placed
in the file of a hitherto before then very good employee; es-
pecially significant is the fact that Respondent does not in-
form Robey he is to receive a written warning during the
oral reprimand by company officials on February 2. Re-
spondent officials at the same time then tell Robey in an out
of the blue manner that the Company is giving him another
written reprimand, this time because Robey does not fill out
a personal medical history form to their liking. Robey fills
out the form (G.C. Exh. 8(b)), January 23 without answers
on personal family medical history, and explains his reasons
based on privacy concerns to the supervisors, who are not
impressed at all and quickly issue another written reprimand
in one-two punch-like actions. No reason why the action
took so long to takeÐJanuary 23 to February 17Ðis ad-
vanced by Respondent or is the necessity for doing both rep-
rimands so soon on the heels of Respondent's knowledge
about Robey's support for the Union advanced. Even more
revealing of Respondent's determination to set up Robey for
unfavorable action is the fact that Nagy and MacLauchlan
call him into the office again the next day, February 18, and
issue him a third reprimand allegedly required by him to
``improve his work performance''; the latter based on the as-
sertion he is not performing job duties according to a job
duty list never given to him, and which both Robey and em-
ployee witness Larry Brown credibly testify are outside the
duties of a material handler.4. Respondent discharges RobeyRespondent brings its plan to rid the Company of the lead-ing union proponent to completion on February 25, 2 weeks
after identifying that employee as Robey, when he is driving
a forklift and Respondent alleges he nearly hits Nagy. Re- 393YENKIN-MAJESTIC PAINT CORP.spondent fires Robey, alleging for his ``poor attitude,'' fail-ure to improve work performance and the so-called near miss
the same day. Brown is a close witness who calls out to
Robey to alert him to Nagy's presence on the wrong side of
the forklift's intended passageway inasmuch as that side is
designated unsafe by the company rules on safety as Nagy
cannot therefore be seen. Undeniably there is no contact, and
Robey testifies he is able to stop 5 feet from Nagy by nor-
mally applying his brakes. Nagy himself testifies that Robeysounds the horn as he comes around the corner and no one
credibly contradicts Robey's account that the speed he is
traveling is 3 to 4 miles an hour. In fact, Robey says Nagy
only said slow down, and since this, a reasonable speed, is
already the case in Robey's experienced view he merely kept
going after the uneventful stop without any actual incident.
His record contains only one reprimand clearly attributable to
his work performance in the 14 years on the job prior to the
baseless warnings described above, and that one has nothing
to do with his excellent driving performance attested to by
employees described above; moreover, there is a plethora of
employee chapter and verse testimony that leadman Randy
Schirtzinger and numerous other employees operate forklifts
in a hazardous and unsafe manner causing actual damage to
plant property without being discharged, suspended, or even
disciplined, both before and in some instances after a govern-
ment inspection led to safety violation findings which assert-
edly caused Respondent to tighten up its supervision by
memo to employees on January 28, yet forklift driver
Charles Thorton unsafely drives his forklift on January 31
only 3 days later, carries a double skid of pigment inside a
trailer in danger of tipping over, and punctures two holes in
the trailer's roof. Nagy photographs the damage and an acci-
dent report is written. Nagy merely advises Thorton not to
engage in any further conduct of this sort else disciplinary
action result. Respondent cannot shore up justification for the
discharge by referring to a graduated or progressive discipli-
nary procedure which Company President Brachman says the
personnel department follows inasmuch as the three warnings
given Robey beforehand are found unlawful. Thus, the dis-
charge is not in line with a progression of valid disciplinary
actions. In addition, Respondent's efforts to show multiple
causes for the firing manifest a desire to cover tracks and
hide the real reason. Finally, the timing in this discharge so
quickly on the heels of the Respondent's identification of the
employee as the leading union proponent tends to further
confirm an unlawful motive behind the action.For the specifically described reasons noted above, his ex-emplary work performance and record, his union activities
known to Respondent, the Company's intense antiunion ani-
mus, the timing of the actions, the outright failures asserted
as reasons for the disciplines to hold up to scrutiny or to bear
any persuasive weight, including the disparate enforcement
of safety rules regarding forklift operation, and the fact that
Respondent's manager is to blame for any alleged near miss,
I find that the General Counsel establishes a prima facie case
that Respondent issued warnings to and discharged Glenn
Robey because of his activities in support of the Union. It
then becomes Respondent's burden to prove it would have
taken the actions even aside from the employee's protected
activity and this it does not do. Accordingly, I find by the
above discipline and discharge Respondent violated Section
8(a)(1) and (3) of the Act. Wright Line, supra.G. Respondent's Written Warning to Brown on April 8Respondent enters a written warning into Brown's person-nel file on April 8 which describes two incidents: one on
April 6 and another on April 7. The first alleges Brown
interrupts employee Tom Voss from doing his work because
Brown is on the shading deck talking to Voss that day
around 8:30 a.m. (G.C. Exh. 15.) The April 7 incident at
1:15 p.m. alleges Brown talks to Harry Cline, resin plant em-
ployee ``interrupting work.'' (G.C. Exh. 15.) The official
warning informs Brown that recurrences can lead to further
discipline, including discharge.Respondent illegally warns employee Darrell Chafin not totalk to known union backer Larry Brown in March, described
above; Respondent is continuing to clamp the lid on union
talk in April. Thus, employee Voss testifies without con-
tradiction that on April 6 Brown comes in from the cold to
warm up slightly before 8 a.m. Voss sets down some labels
and only a second later Nagy appears and demandingly asks,
``Don't you guys have anything to do?'' Voss is stunned by
Nagy's confrontational nature because Nagy never talks like
that to him, and leaves the scene to pull orders. Brown goes
into the breakroom after telling Nagy he came in to warm
up and have a cup of coffee during the 8 a.m. break. Nagy
does not talk to Brown in the breakroom and after a few
minutes Brown leaves. Employee Donnie Harrison places
Nagy's appearance some 2 or 3 minutes after the employees
are talking but places the encounter inside the room. At the
hearing, Respondent's own counsel elicits from Nagy that he
places a memo in some office file, his own, not necessarily
the employees' personnel files regarding four other employ-
ees involved in being in the breakroom at an unauthorized
time (R. Exhs. 20, 21, 22, and 23), but does not talk to the
employees about the incident. The notes are handwritten and
not labeled as written warnings as is Brown's. As noted fur-
ther below Brown is singled out to be seen and formally
asked to sign his official warning.On April 7, Brown is hauling trash to the dump andenroute drives near press operator Harry Cline while Cline
is loading a truck. Cline flags Brown down and asks him
questions about the Union. Brown says he will get back to
him later and drives offÐthe talk lasts 30 seconds. Cline
corroborates Brown but also recalls another time 2 days later
when the two speak 3 to 4 minutes about the Union after
Cline flags Brown over. The record fails to indicate which
incident is the subject of the warning against Brown, nor
does this warning itself provide clarification. Respondent
calls Brown in and refuses to say whether Cline is also being
disciplined. Cline testifies that it is commonplace for em-
ployees to talk to anyone at anytime; that he knows no bar-
riers to doing so at the paint or resin plant, where you are
sure to talk to somebodyÐand asserts there is no rule against
doing so. Nagy's only basis for the warning is, he says, an
undescribed, unoffered complaint from the resin plant super-
visor about Brown interfering with ``one'' of the employee's
duties; it is noted further on the warning that the area is out-
side Brown's normal work area or traffic pattern thoughBrown is delivering trash to the dump on this occasion.Brown is the identified second most prominent union sup-porter in the plant. Respondent, at the time of the warning,
already warned an employee not to talk to Brown, whose last
warning is 5 or 6 years ago for not wearing safety glasses
in the production area. Moreover, Cline testifies that Re- 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
spondent gives him no discipline, either orally or in writing;yet if Respondent is truly concerned about work interruption
then both Brown and Cline are equally culpable and the dis-
parity in treatment is obviously traceable to Respondent's en-
mity against union backer Brown.The disparity in treatment in both incidents is obvious asis the completely unpersuasive and unproven alleged reasons
for the discipline based on both incidents. No further com-
ment is needed. I find that Respondent disciplined Brown on
April 8 in order to squelch Brown's talking in favor of the
Union to employees thereby discouraging protected union ac-
tivity and violating Section 8(a)(1) of the Act.H. Respondent Transfers BrownNot satisfied it fully isolates employees from Brown's dis-ruptive influence by the unlawful warnings, Respondent
promptly transfers Brown to a warehouse 4 to 5 miles away
from the plant where he is to work with only one other em-
ployee, John Frederick disposing of old paint. Frederick tells
Brown early on he does not want anything to do with talking
about the Union or wages. Respondent does not inform
Brown how long the transfer will be. There are no other pro-
duction and maintenance employees assigned there. Respond-
ent takes pains at the hearing to explain that it selects Brown
for the allegedly urgently mandated immediate need to get
rid of its old product out of the warehouse rather than em-
ployee Thorton who allegedly picks up Brown's plant duties
because the latter, a probationary employee, is not as well
trained as Brown for the work. It fails to explain why the
universe of candidates for the assignment is so pitifully
fewÐonly 2 out of its 110 employees. But Respondent adds
the additional reason that Brown is ``experienced'' in reading
paint can numbers because of his material handling work
which assertedly also involves experience in quality control.
However, little such skills are shown by Respondent to be
required, let alone even desirable for the work involved at
the warehouse which is dumping dead paint, and Brown has
little or no prior experience in quality control and never
worked there. Suspicion is fueled by the fact that the recordshows there is a steady compelling need for the performance
of material handling duties in the plant where such employ-
ees are always rushing to keep up so that Brown is normally
more valuable there. Moreover, while Respondent explains
the hasty transfer on an ``immediate'' need to quickly clean
out the warehouse, Brown testifies without contradiction that
FrederickÐwho appears to Brown to be his overseer at the
warehouseÐsometimes says to take the rest of the afternoon
off from the monotonous work, which belies any urgency.
Brown's skill at driving a forklift is wasted because no fork-
lift can be operated at the warehouse since the ceilings are
not high enough. Adding considerably to the resulting sus-
picious scenario, Brown is tightly constricted in his move-
ments between this distant warehouse and the plant, despite
10 years employed there. Thus, he is ordered to secure any
personnel information or needs or material by phone to Nagy
and when Brown does visit the plant he is not allowed entry
until being screened by the guard, and except in the Com-
pany and escort of Nagy, which prompts Brown to ask Nagy
why he is being treated like a prisoner Nagy replying curtly
he does not know. Respondent requires no escort for Fred-
erick when he visits the plant nor does it require employee
James Vines to have an escort during Vines' 10-day assign-ment to the warehouse in January when he goes back andforth for supplies. Respondent also denies Brown his request
to work overtime with other employees at the plant as is
needed there in this period. Respondent's rational for the
constriction of Brown's freedom of movement is offered as
an insurance-based need to know where employees are at all
times, yet such need is easily met by asking Brown to mere-
ly report his movements between the locations ahead of
timeÐyet this is not an option accorded to Brown who must
check in with the guard and be under escort at all times in
the plant by the production superintendent.The asserted reasons for the transfer lack merit and there-fore justify the inference that Respondent's reasons for the
move of Brown is discriminatory. The General Counsel
therefore establishes a prima facie case that Respondent
moved Brown out of the plant as part of its continuing ef-
forts to block him from talking to other plant employees lest
he encourage their support for the Union. Respondent fails
to prove it would have so transferred Brown apart from
Brown's protected union activity. Accordingly, I find Re-
spondent's removal of Brown from the plant discriminates
against Brown on April 11 and afterward because of his
union activity, thereby violating Section 8(a)(3) of the Act.
Wright Line, supra.I. Respondent's Surveillance of Employee HandbillingOn April 13, Robey and another discharged employeeSteve Gregory handbill employees at changes in the first and
second shift at the plant gate from about 2:30 to 3:15 p.m.
(G.C. Exhs. 24(a)±(c).) When the employees arrive to do so,
along with Union Organizer Ken Foster, Respondent's plant
manager, John MacLauchlan, stands beside the gate 3 feet
from Robey and Foster and right across the driveway from
Gregory. The Company Personnel Manager Cianflona sta-
tions himself at the guard shack and patrols back and forth
there to watch; he talks to a few employees from the resin
plant and remains about 25 feet away from employees Robeyand Gregory. MacLauchlan remains at the handbillers' sides
all the time, between 45 minutes to an hour. Maintenance
Supervisor Pete Peters and a security guard, an admitted Re-
spondent agent, are also watching events. MacLauchlan also
places Maintenance Manager Thomas Fletcher and even the
Company's general manager of plant operations at the
handbilling during this time.Robey testifies he sees 30 employees in the shift changemovements but that only 3 take the handbills offered to
them. He says he tried to give them materials from his hand
but they don not take them. Employee Jewett is walking out
at the shift change, observes the handbilling, and sees the su-
pervisors watching. He says to his companion employee, Ken
GregoryÐafter noticing his brother Steve Gregory trying to
pass out the bills, let's get one, but Ken Gregory says no,
look around you. Jewett notices that Cianflona and
MacLauchlan have their note pads. Jewett asks Supervisor
Peters why he is standing next to Jewett's car and Peters re-
plies he is watching to make sure nothing goes wrong; and
sees Cianflona standing around, looking around walking to-
ward MacLauchlan. Robey sees Peters at one point obtain a
walkie talkie in Robey's presence and give it to a security
guard. He recalls that resin plant employees took no bills,
some 12 to 15 employees; then about 3:25 p.m. maintenance
employees exited without accepting any; and at 3:30 p.m. the 395YENKIN-MAJESTIC PAINT CORP.paint plant employees came out and only a few, already in-volved in the organizing effort, took a handbill. At about
3:45 p.m., everybody left, Robey noticing that the super-
visors return inside the building.Robey cannot recall supervisors standing at plant entrancesduring shift changes in his 10 years at the plant. MacLauch-
lan admits it is not his normal duty to direct traffic nor any
supervisor's duty to do so as some did that day, includingPeters who further has no duty to be in the parking lot across
the street from the plant entrance next to Jewett's car
``watching'' the handbilling. MacLauchlan says either Mark
(general manager of plant operation) or Mike (CianflonaÐ
personnel director) told Peters to station himself there. Em-
ployee Jewett can only recall once before in his 11 years
with the Company seeing supervisors there in 1989 or 1990
during a union organizing drive when the Company gave em-
ployees dark glasses for protection in case the Union tried
to take photos. Supervisors normally take their breaktimes in
the plant. Respondent contends it needed to watch out for
traffic congestion at the gate yet offers no proof that its top
supervision is required for this purpose either for truck deliv-
eries or any unusual need to direct everyday traffic even if
handbilling is to occurÐwhich takes a moment or so at best
to conclude.Respondent relies on the Board's decision in Metal Indus-tries, 251 NLRB 1523 (1981), later noted in Springfield Hos-pital, 281 NLRB 643, 651 (1986), whereinÐin both cases,allegations of unlawful surveillance are dismissed on the
principle that ``management officials may observe public
union activity ... on company premises ... unless such

officials do something out of the ordinary.'' Heavily relied
on in both cases is the fact that the management officials
presence in Metal Industries, supra, and Springfield Hospital,supra, at the scenes of employee protected union activities
are not something out of the ordinary. Pointed reference is
made to such presence as being part of the officials' normal
duties; or likely to bring them in the view of employees' ac-
tivities as a normal occurrence. Here, Respondent's core su-
pervision and upper level hierarchy absent themselves from
accustomed positions in the plant, head out en masse to the
employees' parking lot, and MacLauchlan stations himself
next to and close by the employee handbillers and the union
organizer, direct employee traffic, one supervisor standing
next to employee Jewett's car across the street from plant
property, patrol the area in which handbilling is underway
(or at least is being attempted), and admittedly tell employ-
ees they are there to watch, and remain in this close proxim-
ity the entire time the employees' activity is underway. The
absence from their normal high managerial and supervisory
locations for so long a time of midday in company oper-
ations cannot be better calculated to intimidate employees'
minds with the understanding that they are under unsettling
surveillance than this, and the failure in employees' efforts
to communicate with the other employees is expectable. The
conspicuous conduct engaged in by Respondent's officials in
such close proximity to the employee handbillers and plant
employees so as to reasonably interfere with their activities
is clearly not normal; nor is it satisfactorily explained. Fur-
ther it is a continuation of Respondent's earlier conduct here-
in found to constitute creating the impression of surveillance
and this is of like ilk. I find these circumstances unlike the
factors in the cited cases which are therefore clearly distin-guishable and not controlling. Accordingly, by engaging insurveillance of employees protected union activities Re-
spondent further violates Section 8(a)(1) of the Act. CarryCompanies of Illinois, 311 NLRB 1058, 1073 (1993). ImpactIndustries, 285 NLRB 5, 19±20 (1987).J. Respondent Orders Employee Jewett not to Talk toEmployees About Wages on June 3Paint filler Cecil Jewett, union organizing committee mem-ber, gets a subpena to testify at the Board hearing before me
scheduled for June 29. He takes it to Plant Manager
MacLauchlan's office on June 3 so he will know his status
that day. The manager accepts the subpena and says Jewett
must know something if being called to testify and asks what
that is. Jewett replies, ``fairness'' and leaves. Later that day
MacLauchlan summons Jewett back and asks him what is
eating him. Jewett communicates some warnings given him
by Personnel Director Cianflona in discussions in 1992 that
the Company will fire him if he asks anymore employees
about their hourly wage rates; that Jewett made the inquiries
of other employees because the Company denied him a merit
10-cent raise. MacLauchlan tells Jewett that such order could
be company policy and not to be asking anyone else because
that is their personal business. Jewett says further that
Cianflona tells him in the described earlier talks he does not
want his nose in it. MacLauchlan and Cianflona are fed lead-
ing questions about this account despite my cautionary ad-
vice to the contrary and their responses therefore lack pro-
bative value; moreover, the questions do not track the em-
ployee's account so that Jewett's account, credibly rendered
is left untouched. It is axiomatic that a blanket unlimited pro-
scription against employee discussion about their wages and
other employment conditions severely handicaps and discour-
ages employees informed exercise of their rights under Sec-
tion 7 of the Act to engage in protected union activities
thereby violating Section 8(a)(1) of the Act, and I find Re-
spondent's order an infringement of the employee's rights in
such regard. Radisson Plaza Minneapolis, 307 NLRB 94(1992), enfd. 981 F.2d 62 (2d Cir. 1992).K. Respondent Suspends Jewett for 3 DaysFiller employee Cecil Jewett usually collects used alu-minum cans around the plant before work to recycle for cash
to supplement his Yenkin-Majestic wages. He arrives at the
plant before the first shift begins at 7 a.m. on September 8.
Third-shift paint plant employees are at the time nearing the
end of their 11 to 7 shift under the direction of Supervisor
Paul Ulrey who, for his part, earns extra compensation by
mowing company lawns. About six other first-shift employ-
ees usually arrive to work early as is Jewett's custom.Jewett says he talks to third-shift employees before 7 a.m.in the filling, mixing, and industrial departments a lot from
January into September; and that on this date he is spreading
word about a forthcoming union election scheduled for Octo-
ber 14 to third-shift employees, including John Eric Davis,
who is 12 or 15 feet away, when Ulrey walks over and or-
ders Jewett to the breakroom as he is allegedly interfering
with his help. Jewett asks Ulrey if he is interfering with the
help then can he talk to Ulrey and he says, ``[Y]es, you can
talk to me,'' Jewett believing that Ulrey is semi-joking.
Jewett inquires whether Ulrey intends to use the lawn mow- 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing equipment on his truck to cut the Company's lawn. Atthis point, Ulrey is allowing Jewett permission to have the
discussion, still in a light vein and answers yes. Jewett then
suggests that Ulrey needs to earn extra money since he iscutting the Company's lawn. Ulrey says he does not need to
earn more and Jewett remarks that Ulrey is not doing it for
his health as he is not getting any lighter. So far this can
only be described as good natured banter. Then Jewett says
to Ulrey, ``Well why don't you join the Union and earn extra
money?'' and Ulrey says I told you to go to the breakroom,
which order Jewett obeys after asking an employee if he
hears the earlier orderÐthe employee says noÐand telling
Ulrey after mischievously throwing Ulrey a kiss that he still
loved him.Under oath before me third-shift employee John EricDavis described the event much like Jewett does, except re-
calling Ulrey also saying Jewett really should go upstairs,
and that Jewett also said employees really needed help.
Davis says he thinks the whole thing is silly at best off of
both parties. Respondent Supervisors Ulrey, Nagy, and Re-
spondent's second in command general manager, Mark
Holliger, jump all over the silly matter interviewing Davis
for his version and suspend Jewett for 3 days. (G.C. Exh.
23.)The Company bases the heavy suspension on Jewett's con-duct described above on different reasons alleging it results
in a disruption of work, constitutes prohibited prounion talk
during working time, and is insubordination by Jewett. There
is yet again a distinct pattern in Respondent's continuing use
of multiple reasons to justify its unusual actions against em-
ployees in the context of employee organizing efforts, form-
ing the basis to infer an improper actual motive. Further
lending suspicion about the bona fides in Respondent's ac-
tion is the lack of any proof whatever that Jewett's brief con-
duct interfered with or disrupted employees' work at all. Em-
ployee John Eric Davis is not even asked by Respondent on
the stand whether his work is in any way disrupted by
Jewett's discussion with the supervisor and is unable to con-
centrate on his work, and he is the only one Ulrey can iden-
tify as so situated and allegedly ``disrupted.'' The suspension
action, according to Respondent's own records is rarely used
except for serious offenses (R. Exhs. 35c±e), unlike Jewett's
conduct here, which brings its propriety into further question.
The humor and whimsy in this brief, silly incident casts it
in a nonthreatening, noninsubordinate light and it is unlife-
like and absurd to consider Jewett's conduct as insubordinate
in the context developed by the record. The penalty imposed
and Respondent's rush to exaggerate things so as to cast
Jewett's involvement into a punishment-deserving mode
lends further weight to the conclusion Respondent harbors a
discriminatory motive. I find the General Counsel establishes
a prima facie case that Respondent suspends Jewett because
of his prounion sentiments and therefore Respondent has the
burden of proving it would have suspended Jewett even aside
from the employee's prounion sentiments and this, based on
all the alleged unproven reasons advanced for the suspension,
it does not do. Accordingly, I find Respondent discrim-
inatorily suspends Jewett on September 8 because of his sup-
port for the Union, thereby violating Section 8(a)(3) and (1)
of the Act.L. Respondent's Written Reprimand Against Brown onJuly 13Brown is subpoenaed to and attends a district court hear-ing instituted under Section 10(j) of the Act seeking injunc-
tive relief against the conduct alleged in the complaint before
me on July 12 but is not called to testify. The next day, Re-
spondent enters a written reprimand in his file disciplining
the employee because he left work without permission be-
cause he allegedly is released from the subpena beforehand
and therefore there is no need, in Respondent's plant man-
agers view for him to be present. (G.C. Exh. 21(b).) There
is no clear or probative evidence before me that Brown is
released from the subpena officially by the General Counsel,
who subpenas him to the hearing, before Brown attends; infact there is sworn and credited testimony by Brown to the
contrary. Brown testifies that the General Counsel tells him
to report at 9 a.m. on July 12 to the courthouse. Whether or
not Brown secures Respondent's permission to attend is irrel-
evant as a matter of law, for the employee has the right to
attend a Board hearing or otherwise participate in the various
stages of the Board's processes. Southern Foods, 289 NLRB152 (1988). This obviously includes a formal hearing in a
United States district court addressing a petition by the
Board's the General Counsel for injunctive relief against un-
fair labor practices then being addressed under Board proc-
esses. Brown absented himself from work to attend the hear-
ing briefly in the morning at 8:50 a.m. walked 10 minutes
to the courthouse and back later the same morning imme-
diately on the conclusion in the hearing, and resumes work-
ing by 10:58 a.m. It is at least reasonable to conclude that
Frederick, considered by an executive, Jerry Askew, at the
warehouse to be in charge over Brown, because MacLauch-
lan so informs him, I find, and to be Brown's immediate su-
pervisor who works with Brown that morningÐthe two
being the only ones dumping dead paintÐknows about
Brown leaving and returning to work and makes no objection
to Brown's departure and on the employee's return makes no
supported mention of what transpired. Moreover, Respondent
knows that the reason for Brown's departure is a subpoena
by the General Counsel before it prepares the disciplinary
reprimand. (G.C. Exh. 21(b).) In any event Brown also testi-
fies that the General Counsel assures him beforehand that the
Company is informed Brown will be a witness at the July
12 hearing. Isolated and undeniably treated as a prisoner-like
outcast at the warehouse where he works at a dull job as a
penalty for his union activity Brown is very much noticed at
the courthouse by Respondent and urgently requires a re-
spondent written reprimand to his file because he walked to
the hearing concerning the illegal treatment meted out to him
and his fellow employees, since he did not get what Re-
spondent considers official authorization under its rules.As quoted in Southern Foods, supra at 155:The issue here is, however, exactly that of Walt Dis-ney World Co., 216 NLRB 836, 837±839 (1975). Thefollowing extensive quotation expresses the law on
point in full, and is on all fours with the matter herein:The Act and the Rules and Regulations of theBoard clearly provide that a person served with a
subpena is required to appear and to give testimony
pursuant to the subpena .... A 
respondent employ- 397YENKIN-MAJESTIC PAINT CORP.er's ``obligation with respect to subpoenaed em-ployee witnesses is one of noninterference, non-
restraint and noncoercion as to such employees' right
and obligation to attend scheduled hearings as sub-
poenaed witnesses, and one of nonreprisal to suchemployees because they are subpoenaed witnesses.''
``Once an employee has been subpoenaed,'' the Su-
preme Court has said, ``he should be protected from
retaliatory action regardless of whether he has filed
a charge or has actually testified.''Respondent contends that it disciplined Davis andWinkler not because of their attendance at the NLRB
hearing or for responding to an NLRB subpena, but
because they violated established and recognized
company rules concerning the proper procedures for
seeking an authorized leave of absence. But Re-
spondent's rules of procedure cannot limit or restrict
an individual's obligation to respond to a Board sub-
pena.....As this conduct had the tendency to deprive the em-ployees of vindication by the Board of their statutory
rights, it violated Section 8(a)(1) of the Act. More-
over, as Respondent's disciplinary action against
Winkler and Davis tended to restrain them and other
employees from participating in Board proceedings,
we find that by such conduct Respondent also vio-
lated Section 8(a)(4) of the Act.The United States Court of Appeals for the First Circuitrecently addressed the ambit of protection provided for em-
ployees by Section 8(a)(4). The decision notes:``Section 8(a)(4) should be read broadly in favor ofthe employee,'' NLRB v. Scrivener, 405 U.S. 117, 122(1972), NLRB v. Globe Manufacturing Co., 580 F.2d18, 20 (1st Cir. 1978), and the Board's reading, if per-
missible, is entitled to substantial deference. NLRB v.J.Weingarten, Inc
., 420 U.S. 251, 266±67 (1974).Scrivener, held that §8(a)(4) protected employees
who gave sworn statements to a Board field examiner
investigating an unfair labor practice charge filed
against their employer, although they had neither per-
sonally ``filed charges'' nor literally ``given testi-
mony.'' 405 U.S. 117, 121. The Court found this liberal
approach justified by the congressional purpose to
allow ``all persons with information about [unfair labor]
practices to be completely free from coercion against
reporting them to the Board,'' id. at 121 [citation omit-
ted], and ``to protect the integrity of all investigative
stages of Board proceedings and an employee's partici-
pation in them, regardless of whether it falls somewhere
between an actual filing and formal testifying. Id. at
122±124.'' National Surface Cleaning, Inc. v. NLRB,ll F.3d ll, 149 LRRM 2407 (C.A. 1, May 15,1995).Clearly, this freedom from coercion against reporting in-formation about unfair labor practices to the Board extends
to reporting such information to a United States district court
proceeding instituted as part of the Board's proceedings.I find that Respondent's written reprimand of Brown onJuly 13 because he attended the hearing violates Section
8(a)(1) and (4) of the Act, as it tends to deprive employees
of vindication by the Board of their statutory rights and to
restrain Brown and others from participating in Board pro-
ceedings.M. Brown's 3-Day Suspension on September 12Respondent continues remarkably vigilant attention toBrown's conduct, suspending the employee 3 days on Sep-
tember 12 for displaying a prounion sign on his forklift at
the plantÐwhere he rests an elbow on the cardboard placard
as he drives the lift, the sign saying vote yes for better
wages, retirement, and health benefits. The record showshowever, that Respondent's treatment of another employee
Edward Hisle who displays a sign on his lift while driving
around his work area, the sign saying neither the Company
nor the Union is right, only God is, is merely told to take
down the sign; no official investigation is undertaken, no
pointed interviews with top management grilling the em-
ployee are conducted, no reprimands oral or written are con-
veyed, and no discipline at all is taken against the employee
though the conduct is nearly identical.The unlawful reprisals taken against Brown because of hissupport for the Union are already established by the time the
September 12 suspensionÐaction taken rarely for only the
most serious of reasons including assault for example by the
CompanyÐis imposed on him. The employees' union activ-
ity is known to Respondent throughout the period of the em-
ployees' organizing efforts, both by letters to Respondent
naming Brown and Robey as members on the employees' or-
ganizing committee, and by admission as well. Thus, Nagy
tells Robey February 2 that when leadman Randy
(Schirtzinger) tells him something that Fred (Nagy) told him,
its as if Fred told him himself. Strengthening the point fur-
ther is the written warning issued to Robey (G.C. Exh. 7)
which states, ``Glenn was instructed that a task assigned by
the Leadman is the same as if a supervisor had assigned the
task.'' While there is insufficient proof to support the com-
plaint allegation that Schirtzinger is a supervisor within the
meaning of the Act, I find that he is invested with sufficient
authority to represent the Respondent before employees so as
to constitute an agent. Great American Products, 312 NLRB962, 963 (1993).As the Board notes:Although the record does not sufficiently establish thatFrias is a statutory supervisor, the record does show
that Frias acted as an agent of the Respondent and that
his acts are therefore attributable to the Respondent.
The Board applies common law principles when exam-
ining whether an employee is an agent of the employer.
Apparent authority results from a manifestation by the
principal to a third party that creates a reasonable basis
for the latter to believe that the principal has authorized
the alleged agent to perform the acts in question. See
generally Dentech Corp., 294 NLRB 924 (1989); Serv-ice Employees Local 87 (West Bay), 291 NLRB 82(1988). The test is whether, under all the circumstances,
the employees ``would reasonably believe that the em-
ployee in question (alleged agent) was reflecting com-
pany policy and speaking and acting for management.'' 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Under New Horizons, interest on and after January 1, 1987, iscomputed at the ``short-term Federal rate'' for the underpayment of
taxes as set out in the 1986 amendment of 26 U.S.C. §6621.
Waterbed World, 286 NLRB 425 (1987) [citationsomitted]. As stated in Section 2(13), when making the
agency determination, ``the question of whether the
specific acts performed were actually authorized or sub-
sequently ratified should not be controlling.''Employee Robey is told that when leadman Schirtzingertells him something its the same as if Production Super-
intendent Nagy told Robey himself. On the written warning
(G.C. Exh. 7) Robey is instructed further that a task assigned
by the leadman is the same as if a supervisor assigned the
task. Schirtzinger's disclosure to employee Chafin that Re-
spondent knows Robey and Brown are union organizers dis-
cussed below is consistent with other proof establishing Re-
spondent's knowledge. Employee Chafin testifies that on
February 12 Schirtzinger tells him at work he would not be-
lieve what Schirtzinger learnedÐthat Foreman Jim McGiver
tells him his boys, Larry Brown and Glenn Robey, was the
union organizer. (Sic.) This constitutes a further confirmationthat Respondent knows about Brown's activities. Further, Re-
spondent's animus against such employee conduct is heavily
documented. The disparate harsh treatment accorded union
activist Brown in contrast to Respondent's closing its eyes to
Hisle's like conduct strongly manifests discriminatory treat-
ment against Brown due to his prounion efforts. The General
Counsel establishes a prima facie case of unlawful discrimi-
nation. Under the authority noted above, Respondent then
has the burden of proving it would have suspended Brown
aside from his protected union conduct and this it does not
do. Accordingly, I find that Respondent violated Section
8(a)(1) and (3) of the Act by suspending Brown on Septem-
ber 12.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Leadman Randy Schirtzinger here found to be an agentof Respondent as defined by Section 2(13) in the Act is not
a supervisor as defined by the Act.4. By creating the impression that employees' activities onbehalf of the Union are under surveillance, threatening em-
ployees with unspecified reprisals if they support the Union,
threatening employees with a reduction in their employment
benefits if they select a union to represent them, prohibiting
employee discussions about wages, prohibiting discussion
with an employee who supports the Union, discouraging em-
ployees' attendance at a union meeting by scheduling over-
time, and by engaging in surveillance of employees' activi-
ties on behalf of the Union, Respondent interfered with, re-
strained, and coerced its employees in the exercise of the
rights guaranteed them by Section 7 of the Act, and is en-
gaging in unfair labor practices within the meaning of Sec-
tion 8(a)(1) of the Act.5. By discriminatorily suspending Cecil Jewett thereby dis-couraging membership in the Union, Respondent violated
Section 8(a)(3) of the Act.6. By three times discriminatorily warning Glenn Robeyand discharging him on February 25, Respondent in each in-
stance violated Section 8(a)(3) of the Act.7. By discriminatorily transferring, warning, and suspend-ing Larry Brown, Respondent in each instance violated Sec-
tion 8(a)(3) of the Act.8. By discriminatorily reprimanding Larry Brown on July13, Respondent violated Section 8(a)(4) of the Act.9. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYThe order requires certain affirmative action to effectuatethe purposes of the Act, including the requirement that Re-
spondent make Cecil Jewett and Larry Brown whole for
losses resulting from their unlawful suspensions, plus interest
as set forth by the Board in Ogle Protection Service, 183NLRB 682 (1970). It also includes an order that Respondent
immediately offer Glenn Robey immediate and full reinstate-
ment to his former job or, if such job no longer exists, to
a substantially equivalent position, without prejudice to his
seniority or other rights and privileges previously enjoyed,
and make him whole for any loss of earnings and benefits
that he may have suffered from the time of the termination
to the date of Respondent's offer of reinstatement. The Re-
spondent will also be ordered to remove from its records any
reference to the unlawful warnings and discharge of Robey,
the suspensions of Jewett and Brown, and the warnings
against employees hereinabove found unlawful. Further, Re-
spondent is required to rescind the unlawful transfer of
Brown, return him to his former position in the plant, and
make him whole for any loss of earnings and benefits which
he may have incurred as a result of the transfer. Respondent
is ordered to inform Robey, Jewett, and Brown in writing of
such expunction, and to inform them that its unlawful con-
duct will not be used as a basis for further personnel actions
against them. Backpay shall be computed in accordance with
the formula approved in F.W. Woolworth Co
., 90 NLRB289 (1950), with interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).2The Company shallbe required to preserve and make available to the Board or
its agents, on request, payroll and other records to facilitate
the computation of backpay due.The record demonstrates that Respondent harbors a broad-ly encompassing disregard for employee rights accorded
them by Federal law. Respondent's settled deep animus
leaves the clear impression that an order limited to only en-
joining a repetition of the enumerated offenses against em-
ployees in this case which constitute a virtual fusillade of co-
ercive conduct threatening, punishing, and hamstringing em-
ployees from engaging in protected union and concerted ac-
tivities, does not suffice to provide employees a satisfactory
guarantee of their rights in the future. Because the militantly
conducted attacks on employees' protected activities here
``demonstrates a general disregard for employees' fundamen-
tal statutory rights,'' I recommend a broad cease-and-desist
order. Hickmott Foods, 242 NLRB 1357 (1979).[Recommended Order omitted from publication.]